DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the differential amplifier is interconnected so as to be configured as a voltage balancing unit by way of a non-inverting amplifier” in Lines 2-3.
Claim 5 recites the limitation “wherein the differential amplifier is interconnected so as to be configured as a voltage balancing unit by way of an inverting amplifier” in Lines 2-3.  
Claim 6 recites the limitation “wherein the differential amplifier is interconnected so as to be configured as a voltage follower” in Line 2.

Given the interconnection of the differential amplifier as recited in Claim 1, it is unclear how the differential amplifier can be interconnected by way of a non-inverting amplifier; an inverting amplifier or a voltage follower. 
A differential amplifier, non-inverting amplifier, inverting amplifier and voltage follower are different known configurations of operational amplifiers with different operations.
The metes and bounds of Claims 4-6 cannot be ascertained. 

Claim 6 recites the limitation “for the voltage balancing” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests the claim limitation should recite: for voltage balancing.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “the supply terminal of the differential amplifier connected to a first pole of the voltage supply” in Lines 5-6.
It is unclear how the differential amplifier is being powered by connecting a single one of its supply terminals to both poles of a voltage supply.
For the purpose of examination: 
The limitation of Claim 8, Lines 3-4 is interpreted as reciting: a first supply terminal of the differential amplifier connected to a second pole of a voltage supply.
The limitation of Claim 8, Lines 5-6 is interpreted as reciting: a second supply terminal of the differential amplifier connected to a second pole of a voltage supply.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geren et al. (2005/0269989).
Claim 1: Geren teaches a rechargeable battery assembly (Fig.2), comprising: a first rechargeable battery unit (102) having a first terminal (-)  and a second terminal (+) (Fig.2); a second rechargeable battery unit (103) having a first terminal (-) and a second terminal (+), said second rechargeable battery unit (103) being connected in series with the first rechargeable battery unit (102) (Par.21) (Fig.2); and a differential amplifier (104) having an inverting input (-), a non-inverting input (+) and an output, at which an amplified difference between the signal at the inverting input (-) and the signal at the non-inverting input (+) is present (Par.27), wherein the non-inverting input (+) of the differential amplifier (104) is connected to the second terminal (+) of the first rechargeable battery unit (102) and to the first terminal (-) of the second rechargeable battery unit (103) (Fig.2), the inverting input (-) of the differential amplifier (104) is coupled to the first terminal (-) of the first rechargeable battery unit (102) and to the second terminal (+) of the second rechargeable battery unit (103) (Fig.2), and the output of the differential amplifier (104) is connected to the second terminal (+) of the second rechargeable battery unit (103) (Fig.2); a coupling element (220) having two load terminals is connected between the output of the differential amplifier (104) and the second terminal (+) of the second rechargeable battery unit (103) (Fig.2), which coupling element (220) enables the second rechargeable battery unit (103) to be charged via the coupling element (220) (Par.31), but permits at most minimal 
Claim 3: Geren teaches the limitations of claim 1 as disclosed above. Geren teaches wherein the coupling element (220) is a transistor (Par.32), which is controllable in a range such that the second rechargeable battery unit (103) is not dischargeable at all, or is dischargeable to a defined minimal extent, in the direction toward the output of the differential amplifier (104) (Par.30-31).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Geren et al. (2005/0269989) as applied to claim 1 above, and further in view of Nakanishi (5,774,347).
Claim 2: Geren teaches the limitations of claim 1 as disclosed above. Geren does not explicitly teach the coupling element is a diode.  
Nakanishi teaches a coupling element (23) connected at the output of a differential amplifier (21) (Col.4, Lines 60-62); the coupling element (23) is a diode (Col.4, Lines 60-62).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nakanishi in the system of Geren to have had prevented current backflow into the amplifier output (Col.4, Lines 60-62).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Geren et al. (2005/0269989) as applied to claim 1 above, and further in view of Butzmann (2014/0035360).
Claim 7: Geren teaches the limitations of claim 1 as disclosed above. Geren does not explicitly teach wherein a plurality of differential amplifiers are provided, which are connected in a cascaded manner.  
Butzmann teaches a plurality of differential amplifiers are provided, which are connected in a cascaded manner (Par.18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Butzmann in the system of Geren to have had the advantage that each of the differential amplifiers act as a current source for the differential amplifier arranged thereabove (Par.18).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Geren et al. (2005/0269989) as applied to claim 1 above, and further in view of Beard (5,773,159).
Claim 8: Geren teaches the limitations of claim 1 as disclosed above. Geren does not explicitly teach further comprising: a third rechargeable battery unit having a first terminal and a second terminal, wherein the second terminal of said third rechargeable battery unit and a first supply terminal of the differential amplifier are connected to a second pole of a voltage supply, while the first terminal of the first rechargeable battery unit and a second supply terminal of the differential amplifier are connected to a first pole of the voltage supply.  
Beard teaches a third rechargeable battery unit (VN) having a first terminal (+) and a second terminal (-), wherein the second terminal (-) of said third rechargeable battery unit (VN) and a first supply terminal (16) of the differential amplifier (OA1) are connected to a second pole (B) of a voltage supply (10) (Col.5, Lines 43-48) (Col.7, Lines 8-10) (Fig.3), while a first terminal (+) of a first rechargeable battery unit (V1) and a second supply terminal (14) of the differential amplifier (OA1) are connected to a first pole (A) of the voltage supply (10) (Fig.3).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Beard in the system of Geren to have had powered the differential amplifier with the output voltage of the voltage supply comprised of the rechargeable battery units connected in series (Col.5, Lines 40-48) thereby no additional supply is needed for the operation of the differential amplifier.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geren et al. (2005/0269989) as applied to claim 1 above, and further in view of Elie et al. (2017/0166078).
Claims 9-10: Geren teaches the limitations of claim 1 as disclosed above. Geren does not explicitly teach a motor vehicle comprising an electric drive comprising an electric machine connected to the rechargeable battery assembly.  
Elie teaches a motor vehicle (12) comprising an electric drive comprising an electric machine (14) connected to a rechargeable battery assembly (Par.19) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Elie in the system of Geren to have had the expected result of using energy stored in the rechargeable battery assembly to power an electric machine of a vehicle (Par.19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 19, 2022